DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5 1.	This application is a continuation of U.S. Application No. 15/327,515, filed on 19 January 2017, which is the National Stage of International Application No. PCT/EP2015/001047, filed on 22 May 2015, which claims priority to and all advantages of German Patent Application No. 10 2014 010 752.3, filed on 21 July 2014, the content of which is hereby incorporated by reference. 
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 21 July 2014. It is noted, however, that applicant has not filed a certified copy of the German Patent Application No. 10 2014 010 752.3 as required by 37 CFR 1.55.

Response to Amendments
This action is responsive to the amendments filed on 09/19/2022. Claim 1 is independent. Claim 9 is cancelled. Claims 1, 5-7 and 10 are amended. Claims 1-8 and 10-11 are rejected.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 09/19/2022 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument(s) do not apply to the current art(s) being used. 
Further, the
specification objection has been waived.
abstract objection has been waived.
 claim 9 has been cancelled. Therefore, the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) has been waived.
claims 1 and 5-7 has been amended. Therefore, the rejections under 35 U.S.C. 112(b) has been waived.

Terminal Disclaimer
The terminal disclaimer filed on 09/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent no. 10,735,955 has been reviewed and is accepted. The terminal disclaimer has been recorded, and renders the double patenting rejection moot 


Claim Objections
Claim(s) 1-8 and 10-11 are objected to because of the following informalities:  
Claim 1 (step f) recites “if the access rights include an access right for the vehicle identifier and the user identifier, transmitting by the server, to the mobile communication device, data required for establishing the wireless connection …”, which should read as “if the access rights include the access right for the vehicle identifier and the user identifier, transmitting by the server, to the mobile communication device, the data required for establishing the wireless connection…”.
Claims 2-8 and 10-11 are likewise objected since they depend on and/or carries the deficiencies of the parent claims.
Appropriate correction is required.


Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Reh, E. Paul et al. (US 9,499,128 B2; Provided with IDS), hereinafter (Reh), in view of Hanke Alexander (WO 2013/189510 A1), hereinafter (Hanke), and further in view of Yuan, Yong-bin (CN 103594002 A), hereinafter (Yuan).

Regarding claim 1, Reh teaches a method for establishing a wireless connection between a mobile communication device and a communication module of a vehicle with an identifier, comprising (Reh, Col. 9; Line 31-34, discloses that the self-rent rental vehicle 108 includes control hardware 600 that permits the customer to access the rental vehicle using an access device such as his/her mobile device 102 as disclosed in fig. 1 and fig. 6, and see also Col. 11; Line 49- 67, discloses the communication based on vehicle identifier and user identifier): 
a) providing a server outside the mobile communication device (Reh, Fig. 1, illustrates a rental computer system 106 outside the mobile communication device 102, which can be a server or collection of servers as disclosed in Col. 5; Line 55), the server including access rights between vehicle identifiers and user identifiers (Reh, Col. 13; Line 53-57 and Fig. 12 (steps 1200-1212), discloses that the rental computer system 106 (i.e., server) performs authorization based on the received user identifiers and vehicle identifiers from the mobile device 102), and data required for establishing the wireless connection (Reh, Col. 5; Line 45- 54, discloses that the network 104 can be any data communications network capable of supporting communications between the rental computer system 106 (server) and mobile devices 102 as well as communications between the rental computer system 106 (server) and rental vehicles 108, wherein at least a portion of the data communication is wireless data communication as shown in FIG. 1), 
b) recording with the mobile communication device an identifier of the vehicle (Reh, Fig. 11 (step 1102), discloses to capture a vehicle identifier with the mobile device),
 c) wherein a user identifier is present in the mobile communication device (Reh, Col. 12; Line 37-44, discloses that the customer's mobile device 102 is configured to generate a signal sensible by sensor 906 where this signal contains information for uniquely identifying the mobile device 102, the customer associated with the mobile device 102, or a reservation for the customer associated with the mobile device 102 (for example, the same information that is present in fields 722 or 726 of the customer record 720 or field 822 of the reservation record 820 as depicted in Fig. 7(b) and 8(b))), 
d) transmitting by the mobile communication device to the server the vehicle identifier and the user identifier (Reh, Col. 13; Line 53-57 and Fig. 12 (step 1200), illustrates that the rental computer system 106 (i.e., server) receives the user identifiers and vehicle identifiers captured and stored by the customer/user mobile device 102),
e) checking by the server whether the access rights include an access right for the vehicle identifier and the user identifier transmitted to the server (Reh, Col. 14; Line 35- 45, discloses that the rental computer system 106 (i.e., the server) can check for matches between: the extracted name from the driver's license and the customer name field 724 of the customer record 720 associated with the retrieved reservation record 820, or a mobile device identifier that accompanied the transmission received at step 1200 with the mobile device identifier field 726 of the customer record 720 associated with the retrieved reservation record 820; and The extracted car identifier and the rental vehicle identifier field 824 of the retrieved reservation record 820; and/or any combination thereof as depicted in Fig. 8(b)), 
f) if access rights include an access right for the vehicle identifier and the user identifier, transmitting by the server, to the mobile communication device, data required for establishing the wireless connection between the mobile communication device and the communication module (Reh, Col. 6; Line 24-30 and Fig. 4(a), depicts an exemplary process flow for execution (i.e., by checking the validity of the received user and vehicle identifiers as disclosed in Fig. 12) by the rental computer system 106 (i.e., server) to create or activate a rental vehicle transaction via communications over network 104 with a mobile device 102. Step 400 may involve communicating data to the mobile device 102 via network 104 to populate various GUI screens on the mobile device 102 with information such as rental vehicle reservation options), 
g) establishing the wireless connection to the communication module from the mobile communications device using the data Reh, Fig. 1 and Fig. 6, illustrates to establish a wireless connection between the customer mobile device 102 and the control hardware 600 of vehicle 108 over the data communication network 104, where the control hardware 600 of vehicle 108 is an access point for the data communication network 104).  
Reh fails to explicitly disclose but Hanke teaches wherein the data includes a network identifier (Hanke, PDF Page 2 (9th Paragraph), discloses the SSID (Service Set Identifier) of the vehicle Internet access point, and/or as disclosed in PDF Page 5 (Fig. 1), after the server device 14 verifies the received vehicle identification information (such as, VIN) and the unique identifier (i.e., UUID) of the user communication device 12, the server device 14 sends via the network connection 42, for example, with the known mobile-push method a notification with a coupling information (i.e., data required for establishing the wireless connection). Using this coupling information, it is now possible to establish a secure connection to the car 10. The coupling information may be, for example, a PIN or a certificate. Wherein the information (such as, WLAN Station identification “SSID”) may be encoded and signed with the vehicle certificate), and 
g) establishing the wireless connection to the communication module from the mobile communications device using the data including the network identifier (Hanke, PDF Page 5, discloses that an access software 24 running on the user communication device 12 (see Fig. 1) can also use the WLAN Station identification (i.e., SSID, as disclosed in PDF Page 2 (9th Paragraph)) and the WLAN-WPA2 key for coupling (i.e., establishing the wireless connection) the WLAN interface 40 with the corresponding WLAN interface 38 of the infotainment system 18 installed on car 10).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hanke’ into the teachings of ‘Reh’, with a motivation to establish the wireless connection to the communication module from the mobile communications device using the data including the network identifier, as taught by Hanke, in order to simplify the establishment of a secure data connection to a vehicle for its user, and further to securely exchange data on the smartphone over the vehicle broadband data with the Internet; PDF Page 2 (9th –10th Paragraph).
Reh as modified by Hanke fails to explicitly disclose but Yuan teaches wherein the communication module comprises part of a braking control unit (Yuan, Para. [0006 and 0010], discloses a vehicle mounted communication device to communicate with the client application module (i.e., disposed/integrated on a phone, mobile computer, etc. as disclosed in Para. [0013]) and a vehicle control system/vehicle controller which receives the signal from the client application module to control the vehicle alarm, vehicle steering or vehicle braking systems), and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yuan’ into the teachings of ‘Reh’ as modified by ‘Hanke’, with a motivation wherein the communication module comprises part of a braking control unit, as taught by Yuan, in order to provide an enhanced vehicle security system in which the need for the vehicle communication module has increased, in the traditional vehicle system, to electronically control the vehicle braking and/or vehicle steering systems to avoid the autonomous emergency situation (Yuan, Para. [0035]).

Regarding claim 2, Reh as modified by Hanke in view of Yuan teaches the method as claimed in claim 1, wherein Reh further teaches the vehicle identifier comprises a number plate, a chassis number, a different optical pattern, data transmittable via RFID or data transmittable via NFC (Reh, Fig. 8(b), discloses a rental vehicle identifier (824) as “xyz345”, (i.e., which may represent a vehicle number plate or chassis number), and as disclosed in Col. 13 (Line 37-41) and Fig. 11 (step 1102), wherein a photograph of an identifier for the rental vehicle is captured. For example, a bar code or QR code can be provided on the rental vehicle in a location easily photographed by the customer/user of the mobile device, and as disclosed in Col. 13 (Lines 50-52) and Fig. 11 (step 1106), wherein the mobile device communicates the captured photograph of the vehicle identifier to the rental computer system 106 via a data communication network 104 (as illustrated in Fig. 1), and as disclosed in Col. 4 (Lines 51-67), wherein the mobile device may comprise a wireless I/O 208 for sending and receiving data with nearby objects via NFC, RF and/or BlueTooth).  

Regarding claim 3, Reh as modified by Hanke in view of Yuan teaches the method as claimed in claim 1, wherein Reh further teaches the mobile communication device reads the data representing the vehicle identifier as an optical pattern or via a radio link (Reh, Col. 13 (Line 37-41) and Fig. 11 (step 1102), discloses to capture a vehicle identifier with the mobile device. For example, a bar code or QR code can be provided on the rental vehicle in a location easily photographed by the customer/user of the mobile device).
  
Regarding claim 4, Reh as modified by Hanke in view of Yuan teaches the method as claimed in claim 1, wherein Reh further teaches the user identifier comprises data which are stored in the mobile communication device (Reh, Fig. 7(b) and Fig. 2(a-b), illustrates the customer/user recorded data structure such as customer/user/mobile identifiers captured and stored by the customer/user mobile device 102).  

Regarding claim 5, Reh as modified by Hanke in view of Yuan teaches the method as claimed in claim 1, wherein Reh further teaches the mobile communication device forwards the vehicle identifier and the user identifier via a mobile radio link or via a WLAN to an interface connected to the server (Reh, Col. 13; Line 53-57 and Fig. 12 (step 1200), illustrates that the rental computer system 106 (i.e., server) receives the user identifiers and vehicle identifiers captured and stored by the customer/user mobile device 102 via a data communication network 104 (as illustrated in Fig. 1), and as disclosed in Col. 5 (Lines 45-51), wherein the network 104 can be any data communications network capable of supporting communications between the rental computer system 106 and mobile devices 102 as well as communications between the rental computer system 106 and rental vehicles 108, wherein at least a portion of the data communication is wireless data communication as shown in FIG. 1.).  

Regarding claim 6, Reh as modified by Hanke in view of Yuan teaches the method as claimed in claim 1, wherein Reh further teaches the wireless connection from the mobile communication device to the communication module is a connection via a WLAN (Reh, Fig. 1 and Fig. 6, illustrates a wireless connection between the mobile device 102 and the control hardware 600 of vehicle 108 via a data communication network 104 (i.e., WLAN)).  

Regarding claim 7, Reh as modified by Hanke in view of Yuan teaches the method as claimed in claim 1, wherein Reh further teaches the mobile communication device comprises a mobile telephone with a WLAN function (Reh, Fig. 1- 2 (a-b) and Col. 4; Line 36-67, discloses that the mobile device 102 can be a smart phone (i.e., I-Phone, a Google Android device, Tablet, etc.), which comprises a wireless I/O 208 for sending and receiving data via a data communication network 104 as shown in fig. 1).

Regarding claim 9, (cancelled).

Regarding claim 10, Reh as modified by Hanke in view of Yuan teaches the method as claimed in claim 1, wherein Reh further teaches further comprising inputting by the user in the mobile communication device data associated with the user identifier (Reh, Col. 4; Line 36-50, discloses that data input techniques could be employed by the mobile device in different ways. For example, to receive inputs from a user, the mobile device need not necessarily employ a touchscreen--it could also or alternatively employ a keyboard or other mechanisms. ,and see also Col. 5; Line 17-31, discloses a GUI ‘data in’ interface 260 for interfacing with the I/O device 204 to receive user input data therefrom; a scanner interface 262 for interfacing with a scanner that is either built-in or attached to the mobile device to communicate instructions to the scanner for capturing scanned data and to receive scanned data corresponding to a scanned item from the scanner (examples of scanners that may be employed include a credit card scanner, a driver's license scanner, a bar code scanner, and/or a QR code scanner); a camera interface 264 for interfacing with the camera 206 to communicate instructions to the camera 206 for capturing an image in response to user input and to receive image data corresponding to a captured image from the camera 206).  

Regarding claim 11, Reh as modified by Hanke in view of Yuan teaches the method as claimed in claim 3, wherein Reh further teaches the radio link is a short-range radio link (Reh, Col. 4; Line 63-67 and Col. 5; Line 1-2, discloses that the wireless I/O 208 may include capabilities for making and taking telephone calls, communicating with nearby objects via near field communication (NFC), communicating with nearby objects via RF, and/or communicating with nearby objects via BlueTooth. These components are now resident in many standard models of Smart phones and other mobile devices, or see also Col. 9 or Col. 31).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reh as modified by Hanke in view of Yuan, as applied above, and further in view of Mottla, Lesley (US 2011/0060480 A1; Provided with IDS), hereinafter (Mottla).

Regarding claim 8, Reh as modified by Hanke in view of Yuan teaches the method as claimed in claim 1, wherein Reh fails to explicitly disclose but Mottla teaches further comprising emitting by the vehicle a visually or audibly perceptible signal after establishing the wireless connection between the mobile communication device and the communication module (Mottla, Fig. (1) & associated text in Para. [0032], disclose a member uses a mobile device 100 to request that the reserve-able asset (hereinafter, vehicle) make or display a visual or audible signal capable of allowing the member (hereinafter, user) to locate it. The request is sent to the reservation server 101 or vehicle-associated control module 103 (i.e., communication module) where the unique identifier belonging to the member or the mobile device 100 used to make the reservation is compared to the unique identifier belonging to the member or the mobile device 100 making the request for identification of the location of the reserved asset. When the unique identifiers match, the vehicle-associated control module 103 causes the reserved asset (i.e., vehicle) to make the requested audible or visual signal).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mottla’ into the teachings of ‘Reh’ as modified by ‘Hanke’ in view of ‘Yuan’, with a motivation wherein the vehicle emits a visually or audibly perceptible signal after establishing the wireless connection between the mobile communication device and the communication module, as taught by Mottla, in order to locate and/or identify the location of the asset (or vehicle) associated with an authorized member (or user) of the mobile device; (Mottla, Para. [0032]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496